DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.   A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 25, 2022 has been entered.
 
Response to Amendment
3.  The amendment filed by Applicant on August 25, 2022 has been fully considered. It is noted that since Applicant’s amendment filed on July 21, 2022 was not entered, the limitations previously presented in the amendment filed on July 21, 2022 and repeated in the current amendment filed on August 25, 2022 should be underlined.
In light of the amendments filed on July 21, 2022 and August 25, 2022, all previous rejections are withdrawn. The new grounds of rejections are set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


4.  Claims 9 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   Claims 9 and 10 depend on claim 8, now cancelled.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
For the purposes of the prosecution, claims 9 and 10 are considered as being dependent on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.  Claim 11, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Setogawa et al (US 2018/0158571) in view of Hayashi et al (US 5,889,087) and Breant (US 5,159,006), as evidenced by Yamada (US 2011/0197472).

6. Setogawa et al discloses an insulated wire comprising a conductor and an insulation layer ([0010]-[0011]), wherein the insulation layer comprises a halogen-free flame retardant composition comprising:
A) a base polymer comprising a combination of ethylene-vinyl acetate copolymer and polyethylene (Abstract) and
B) a halogen-free flame retardant comprising magnesium hydroxide or aluminum hydroxide ([0033]), wherein said flame retardant can be used alone ([0034]).
The composition comprises cross-linking agent and cross-linking aid ([0039]-[0042]), and thereby appears to be as least partially cross-linked (as to instant claim 11).

7.  Specific examples 11 and 22 recite a composition a combination of ethylene-vinyl acetate copolymer and polyethylene, and further aluminum hydroxide as the halogen-free flame retardant. Examples 11 and 22 show zero amount of magnesium hydroxide and zero amount of calcium carbonate.
The exemplified polyethylene is a commercial product Excellen GMH GH030 (see [0075]). As evidenced by Yamada, the commercial product Excellen GMH GH030 is an ethylene-alpha olefin copolymer (see [0120] of Yamada). Thus, ethylene-alpha olefin copolymers are within the teachings of Setogawa et al as well.

8. Though Setogawa et al does not explicitly recite the composition comprising an ethylene-octene copolymer,
1) Hayashi et al discloses a cable comprising one or more electrical conductors surrounded by a composition comprising:
A) ethylene-vinyl acetate copolymer (Abstract) (EVA);
B) ethylene-alpha olefin copolymer produced by a single-site metallocene catalyst, specifically and preferably ethylene-octene copolymer (col. 10, lines 9-11; col. 2, lines 35-43);
C) an ethylene-alpha olefin copolymer produced by a single site catalyst or EVA modified with an organo-functional group, such as maleic anhydride (Abstract, col. 4, lines 30-46, as to instant claim 16);
further comprising alumina trihydrate inorganic flame retardant (col. 5, lines 59-60) and the composition being cross-linked (col. 7, lines 15-25).
Since the modified ethylene-alpha olefin copolymer is a single site-produced ethylene-alpha olefin copolymer, and the preferable copolymer is ethylene-octene copolymer, therefore, it would have been obvious to a one of ordinary skill in the art to choose and use the ethylene-octene copolymer or EVA to be modified and used as the component C) in the composition of Hayashi et al, since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

	
2) Breant discloses a flame-retardant non-halogenated polymer composition for making electric cable sheaths, the composition comprising a combination of ethylene-vinyl acetate copolymer and an ethylene-alpha olefin copolymer as the polymer base and further hydrated inorganic filler (Abstract), such as aluminum hydroxide (col. 2, lines 5-10), wherein the composition is having oxygen limit index of at least 35% (col. 2, line67-col. 3, line1; col. 1, lines 10-11). 

9. Since all of Setogawa et al, Hayashi et al and Breant are related to electric cables comprising a conductor surrounded by a sheath comprising a composition comprising an ethylene-vinyl acetate copolymer, polyethylene and inorganic flame retardant agents, and thereby belong to the same field of endeavor, wherein Hayashi et al discloses the use of ethylene-octene copolymer, including a modified copolymer as the ethylene-base polymer in said composition, wherein said composition comprises excellent flame- and heat resistance, mechanical properties, moldability, low temperature performance  (col. 8, lines 13-20) and Breant discloses said combination of ethylene-vinyl acetate copolymer and ethylene-alpha olefin copolymer producing cable sheath having oxygen limit index of at least 35%, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Setogawa et al, Hayashi et al and Breant and to include, or obvious to try to include ethylene-alpha olefin copolymer, specifically ethylene-octene copolymer, including the modified ethylene-octene copolymer, in the composition for making sheath of Setogawa et al, and make said composition cross-linked, so to further improve flame- and heat resistance, mechanical properties, moldability, low temperature performance   of the composition of for making sheath of Setogawa et al as well, and since it would have been obvious to choose material based on its suitability, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

	
10. Since the composition of Setogawa et al in view of Hayashi et al and Breant is substantially the same as that claimed in instant invention, therefore, the composition of Setogawa et al in view of Hayashi et al and Breant would be reasonably expected to comprise oxygen index that is the same as that claimed in instant invention, or alternatively having oxygen index values in a range overlapping with that as claimed in instant invention as well, especially since Breant discloses the combination of ethylene-vinyl acetate copolymer, ethylene-alpha olefin copolymer and aluminum hydroxide producing cable sheath having oxygen limit index of at least 35%. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

11. Further, it would have been further obvious to and within the skills of a one of ordinary skill in the art to choose aluminum hydroxide as the only flame retardant in the composition of Setogawa et al in view of Hayashi et al and Breant and further make variations and optimize by routine experimentation the specific amount of added aluminum hydroxide, so to produce the final composition having a desired level of flame retardancy, and thus the desired level of oxygen index, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

12.  Claims 1-2, 4, 9, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al (US 5,889,087) in view of Setogawa et al (US 2018/0158571) and Inoue et al (US 4,722,959), as evidenced by Breant (US 5,159,006).

13. Hayashi et al discloses a cable comprising one or more electrical conductors surrounded by a layer of composition comprising:
A) ethylene-vinyl acetate copolymer (Abstract) (EVA);
B) ethylene-alpha olefin copolymer produced by a single-site metallocene catalyst, specifically and preferably ethylene-octene copolymer (col. 10, lines 9-11; col. 2, lines 35-43);
C) an ethylene-alpha olefin copolymer produced by a single site catalyst or EVA modified with an organo-functional group, such as maleic anhydride (Abstract, col. 4, lines 30-46, as to instant claim 12);
further comprising 
50-250 pbw of inorganic flame retardant (Abstract) comprising calcium carbonate, magnesium hydroxide and alumina trihydrate (col. 5, lines 46-67, Table 1). 
Since the calcium carbonate, magnesium hydroxide and alumina trihydrate are specified as being used in the composition of Hayashi et al as flame retardants, therefore, said components will intrinsically and necessarily be, at least partially, blended in said composition. The composition is being cross-linked (col. 7, lines 15-25).
The composition further comprises metal deactivators (col. 6, lines 58-60, as to instant claim 2) and carbon black and pigments (col. 6, lines 54-56). 
Given the composition comprises carbon black, therefore, its hue will intrinsically and necessarily be black (as to instant claim 4).

14.  Since the modified ethylene-alpha olefin copolymer is a single site-produced ethylene-alpha olefin copolymer, and the preferable copolymer is ethylene-octene copolymer, therefore, it would have been obvious to  a one of ordinary skill in the art to choose and use the ethylene-octene copolymer, or EVA, to be modified and used as the component C) in the composition of Hayashi et al, since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

15. Though Hayashi et al discloses the composition comprising calcium carbonate and magnesium hydroxide, Hayashi et al does not explicitly recite the amounts of said components.

16. However, 
1) Setogawa et al discloses an insulated wire comprising a conductor and an insulation layer ([0010]-[0011]), wherein the insulation layer comprises a halogen-free flame retardant composition comprising:
A) a base polymer comprising a combination of ethylene-vinyl acetate copolymer and polyethylene (Abstract) and
B) a halogen-free flame retardant in amount of 10-150 pbw (Abstract, [0036]), preferably magnesium hydroxide ([0034]), wherein said flame retardant can be used in combination with aluminum hydroxide ([0034]).
Specific examples 6 and 10 recite the use of magnesium hydroxide in amount of 10 pbw based on 100 pbw of the base polymer and the base polymer being a combination of ethylene-vinyl acetate copolymer and polyethylene (Table 1).
The composition comprises cross-linking agent and cross-linking aid ([0039]-[0042]), and thereby appears to be as least partially cross-linked.
The insulation wire comprises two layers (2 and 4 on Figure 2), wherein the outermost layer 4 comprises said halogen-free flame-retardant composition ([0056], [0057], as to instant claim 9).
The composition comprises carbon black ([0037]), and thereby the hue of said composition will intrinsically and necessarily be black (as to instant claim 4).

2) Inoue et al discloses electric wires or cables having an insulator or a sheath over those, the insulator comprising a composition comprising (col. 2, lines 9-30):
a) an ethylene-alpha olefin copolymer, the alpha olefin being octene (col. 2, lines 35-38), having melting temperature of 100ºC or more (col. 1, lines 12-14);
b) an olefin polymer modified with an unsaturated carboxylic acid derivative, specifically ethylene-vinyl acetate copolymer (col. 7, lines 20-25) and
c) 20-200 pbw of an inorganic flame retarder, including calcium carbonate, which may be used alone or in combination with other flame retardants (col. 8, lines 45-55).
The composition is having excellent heat resistance and mechanical strength (col. 1, lines 7-10).
Based on the teachings of Inoue et al, it would have been obvious to a one of ordinary skill in the art to choose and use calcium carbonate in amount of as low as 20 pbw as the flame retardant as well. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

17. Since all of Hayashi et al, Setogawa et al and Inoue et al are related to electric wires/cables comprising an insulator/sheath made from  compositions comprising a combination of ethylene-alpha olefin copolymer, ethylene-vinyl acetate copolymer, and flame retardants including magnesium hydroxide, calcium carbonate, and thereby belong to the same field of endeavor, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Hayashi et al, Setogawa et al and Inoue et al, and to include calcium carbonate and magnesium hydroxide in the composition of Hayashi et al in the amounts as taught by  Setogawa et al and Inoue et al,  so to further improve flame retardant properties, heat resistance and mechanical strength of said composition of Hayashi et al, and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.  MPEP 2141

18.  Since the composition of Hayashi et al in view of Setogawa et al and Inoue et al is substantially the same as that claimed in instant invention, therefore, the composition of Hayashi et al in view of Setogawa et al and Inoue et al would be reasonably expected to comprise oxygen index that is the same as that claimed in instant invention, or having values in a range overlapping with that as claimed in instant invention as well, especially since, as evidenced by Breant, a flame-retardant non-halogenated polymer compositions for making electric cable sheaths comprising a combination of ethylene-vinyl acetate copolymer and an ethylene-alpha olefin copolymer as the polymer base and further hydrated inorganic fillers are having oxygen limit index of at least 35% (col. 2, line 67-col. 3, line1; col. 1, lines 10-11 of Breant).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

19. Further, since i) “oxygen index” shows the level of flame retardancy and depends on the amount of added flame retardant, and ii) Hayashi et al in view of Setogawa et al and Inoue et al discloses the magnesium hydroxide flame retardant being added in amount of 10-150 pbw per 100 pbw of the base resin ([0036] of Setogawa et al) and calcium carbonate added in amount of 20-200 pbw per 100 pbw of the base resin (Inoue et al),  therefore, it would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the specific amount of added aluminum hydroxide, magnesium hydroxide and calcium carbonate, so to produce the final composition having a desired level of flame retardancy, and thus the desired level of oxygen index, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

20.  All ranges in the composition of Hayashi et al in view of Setogawa et al and Inoue et al are overlapping with the corresponding ranges of those as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

21. Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al (US 5,889,087) in view of Setogawa et al (US 2018/0158571) and Inoue et al (US 4,722,959), as evidenced by Breant (US 5,159,006), in further view of Ethylene-Vinyl Acetate, AZO Materials flyer (2001).

22.  The discussion with respect to Hayashi et al (US 5,889,087) in view of Setogawa et al (US 2018/0158571) and Inoue et al (US 4,722,959), set forth in paragraphs 12-20 above is incorporated here by reference.

23. Though Hayashi et al  in view of Setogawa et al and Inoue et al disclose the composition comprising ethylene-vinyl acetate copolymer, Hayashi et al  in view of Setogawa et al and Inoue et al do not recite melting temperature of said copolymer.

24. However, AZO materials flyer discloses an ethylene-vinyl acetate copolymer having Tm of 160-220ºC used as cable sheath and seals (see the flyer).

25. Since the ethylene-vinyl acetate copolymer having Tm of 160-220ºC is taught in their art as being used for cable sheath, as shown by AZO Materials flyer, therefore, it would have been obvious to a one of ordinary skill in the art to choose and use, at least partially, said ethylene-vinyl acetate copolymer in the composition of Hayashi et al  in view of Setogawa et al and Inoue et al, since such copolymer is specifically taught as being used in cable sheath applications and it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

	
26. Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al (US 5,889,087) in view of Setogawa et al (US 2018/0158571) and Inoue et al (US 4,722,959), as evidenced by Breant (US 5,159,006), in further view of Dollins et al (US 6,825,419).

27.  The discussion with respect to Hayashi et al (US 5,889,087) in view of Setogawa et al (US 2018/0158571) and Inoue et al (US 4,722,959), set forth in paragraphs 12-20 above is incorporated here by reference.

28. Though Hayashi et al  in view of Setogawa et al and Inoue et al do not explicitly recite said insulation wires the multi-layered wires having green color and being used in power distribution panels,
Dollins et al discloses an electrical cable including a sheath that envelopes at least two wires having insulations (Fig. 1, Abstract, col. 2, lines 25-29), wherein the wire insulations are colored with specific colors (hue) to indicate the type of the cable (col. 2, lines 26-37), the specific colors maybe green or black (col. 3, lines 43-45, 56-60). The cables are used in power distribution such as in a junction box or switch box (col. 1, lines 6-32; col. 4, lines 37-39).

29. Since the insulations of the electrical cables are taught in the art to be colored by specific colors, including green and black, to indicate the specific type of cable, which cables are placed in power distributions boxes, as taught by Dollins et al, therefore, based on the combined teachings of  Dollins et al  and Hayashi et al  in view of Setogawa et al and Inoue et al, it would have been obvious to a one of ordinary skill in the art to include, or obvious to try to include the specific colorant, including green and/or black, as the colorant in the insulation composition of Hayashi et al  in view of Setogawa et al and Inoue et al, so to distinguish between and to specify the type of said wire/cable, and further place/use said colored insulated wires in power distribution boxes, given such is desired, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

Response to Arguments
30.  Applicant's arguments filed on April 25, 2022 have been fully considered. It is noted that in light of Applicant’s amendment, all previous rejections are withdrawn, thus rendering Applicant’s arguments moot. The new grounds of rejections are set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IRINA KRYLOVA/Primary Examiner, Art Unit 1764